UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6207



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MARK JEFFREY DUNCAN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-96-40-R, CA-99-134-7)


Submitted:   August 29, 2000             Decided:   September 14, 2000


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Jeffrey Duncan, Appellant Pro Se. Anthony Paul Giorno, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Jeffrey Duncan seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We grant Duncan’s motion to file a supplement to his in-

formal brief.   We have reviewed the record, the district court’s

opinion, and Duncan’s pleadings, and we find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See United States

v. Duncan, Nos. CR-96-40-R; CA-99-134-7 (W.D. Va. Feb. 2, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2